Citation Nr: 1422318	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder to include chloracne, to include as due to herbicide exposure.

3.  Whether the evaluation assigned for prostate cancer of 100 percent disabling, effective April 17, 2009, and 60 percent disabling, effective June 17, 2009, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Dr. R.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1971, including service in the Republic of Vietnam from May 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in September 2013 when it was remanded for the Veteran to be afforded a video conference hearing before a member of the Board.

The Veteran testified at a video conference hearing before the undersigned in October 2013 and a transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A January 2006 rating decision denied the appellant's claim of entitlement to service connection for a skin disorder.  The appellant was notified but did not appeal the decision.

2.  Evidence associated with the claims file after the final denial in January 2006 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran served in the Republic of Vietnam and has been diagnosed with chloracne.

4.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the issue of whether the evaluation assigned for prostate cancer of 100 percent disabling, effective April 17, 2009, and 60 percent disabling, effective June 17, 2009, was proper, was requested.


CONCLUSIONS OF LAW

1.  The January 2006 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the January 2006 RO rating decision in connection with Veteran's request to reopen a claim of service connection for a skin disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for chloracne have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 4.118 (2013).

4.  The criteria for withdrawal by the appellant of the appeal of the issue of whether the evaluation assigned for prostate cancer of 100 percent disabling, effective April 17, 2009, and 60 percent disabling, effective June 17, 2009, was proper, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Application to Reopen

The Veteran's initial claim of entitlement to service connection for a skin disorder (characterized by the RO as skin condition) was denied by an RO rating decision dated in January 2006 on the basis that there was a lack of medical evidence showing that the Veteran had been diagnosed with a skin disorder which has been associated with herbicide exposure.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the January 2006 RO rating decision became final because the Veteran did not file a timely appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The claim of entitlement to service connection for a skin disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence added to the record subsequent to the January 2006 rating decision includes a July 2009 dermatopathology report and statements from private physicians were associated with the claims file that reveal that the Veteran has been diagnosed with chloracne.  As discussed below, chloracne is a disorder which is presumptively associated with exposure to herbicides.  As such, the Board finds this new evidence to be material and the claim is therefore reopened.

III.  Service Connection

The Veteran seeks entitlement to service connection for a skin disorder to include chloracne, to include as due to herbicide exposure.

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA's laws and regulations direct that a Veteran who had active military, naval, or air service in the Republic of Vietnam between January 9, 1962, and May 7, 1975, inclusive, is presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(a)(6)(iii).

VA regulations provide presumptive service connection for certain diseases for Veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  Chloracne or other acneform disease consistent with chloracne is a disease presumptively associated with exposure to herbicide agents under VA regulations.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In a physical examination report dated in January 1998 the Veteran was to have a rash under his bullet proof vest.  It was indicated to be a long chronic problem.  The rash was again noted in a February 1999 physical examination report.  The Veteran was noted to be having some difficulty with folliculitis and rash in the area of his bullet proof vest.

In a statement dated in January 2005 the Veteran's spouse reported that she first met the Veteran when he was home on leave from the Army at the end of April or first part of May 1970.  He did not have any problems with his skin breaking out in the area of his arms, sides, and stomach.  When he was discharged in April 1971 she indicated that she was still seeing him and during the summer of 1971 she noticed that the Veteran would sometimes wear a T-shirt while swimming.  She thought that he was self-conscious about the eruptions that were appearing on his torso and arms.  She remembered when he noticed a small tumor on his upper left thigh and progressively he has developed more on other areas of his body.

A pathology report, dated in July 2009 regarding a sample taken in June 2009, revealed, in part, keratotic follicular plugging and perifollicular fibrosis.  It was noted that "[t]here is also focal epidermal necrosis suggesting recent trauma.  While these histopathologic findings are not unequivocally diagnostic the follicular changes are compatible with chloracne, in the appropriate setting.  Clinical correlation is recommended."

Dr. W.G., in statements dated in September 2009 and January 2011, reported that after examining the Veteran and obtaining a biopsy, it was his opinion that the Veteran had chloracne.  

Dr. R., in a statement dated in November 2009, reported that the Veteran had exanthem consistent with chloracne.  The opinion was accompanied with a discussion of the history of the Veteran's skin condition.

The Veteran submitted photographs showing his skin during service and his skin in 2009.  

The Veteran's friend indicated that the Veteran had red spots or acne on his torso after service and that the Veteran did not have anything like it prior to service.  Another friend of the Veteran reported that the Veteran had a skin problem that was not observed until the early 1970s.

After examination in January 2010, a VA medical examiner reported that the Veteran's skin problem did not resemble acneform lesions.  The Veteran was diagnosed with chloracne by history.  No biopsy or skin scrapings results were reported.  

Private treatment records dated in April and October 2010 reveal a diagnosis of chloracne.

A dermatopathologist, in a statement dated in June 2011, indicated that review of a punch biopsy performed on the left shoulder of the Veteran revealed findings of keratotic follicular plugging with perifollicular fibrosis and inflammation.  It was noted that in context of the clinical presentation, the findings are that of an acneiform condition that is consistent with chloracne.

At the hearing before the undersigned in October 2013, the Veteran reported that he was diagnosed with chloracne by a private doctor.  The Veteran reported that he had a rash on his shoulders and arms while on leave in August 1970.  The Veteran reported that when he first sought treatment he had a rash on his shoulders and arms.  He also indicated that he had the rash on his abdomen.  

Dr. R, a physical medicine rehabilitation specialist, testified at the hearing before the undersigned that he had been acquainted with the Veteran since 2007 as his physician for a variety of concerns.  He indicated that the Veteran inquired in 2009 regarding what the issue with his rash was and what could be done about it.  The private physician reported that he diagnosed the Veteran's rash as chloracne based upon a third party objective outside biopsy and having a second opinion reading.  The results came back as consistent with chloracne.  The private physician indicated that he was not a dermatologist and was not formally trained as a dermatologist but that he did do skin care in his practice.  The physician reported the manner in which a diagnosis is rendered chloracne.  Dr. R. discussed the differences in presentation depending upon the amount of exposure.

In response to a question regarding whether the Veteran still had chloracne since 1971, Dr. R. responded in the affirmative.  The Veteran started to see improvement in his condition in 2001, 2002.  

Dr. R. indicated that the location of the skin condition was normal for the condition and the spread of the rash was consistent with that reported in the medical literature.  

Dr. R. commented on a VA biopsy that was preformed indicating that quality of the biopsy was limited but that it does show the para follicular inflammation that is what is looked for as well as cystically dilated hair follicles.  

Although Dr. R. did not review the VA medical examination report, when the findings were discussed at the hearing, Dr. R. indicated that the findings were dependent upon how the examination was performed.  Dr. R. stated that he had been following the Veteran consistently since at least 2008 on a regular basis and that he had yet to see the Veteran without evidence of skin eruptions.  

Entitlement to service connection for chloracne is warranted.  As the Veteran served in the Republic of Vietnam from May 1969 to April 1970, the Veteran is presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(a)(6)(iii).  Post service treatment reveals that the Veteran has been diagnosed with chloracne, a skin disorder presumptively associated with exposure to herbicide agents under VA regulations.  In addition, lay evidence of record includes a statement by the Veteran that he had a rash on his shoulder and arms while on leave in August 1970, from the Veteran's spouse indicating that the Veteran had skin eruptions on his torso and arms as well as a small tumor on his upper left thigh when he separated from service, and from a friend indicating that the Veteran had red spots or acne on his torso after service and that he did not have anything like it prior to service.  As the Veteran is presumed to have been exposed to herbicides in service, has been diagnosed with chloracne, a disorder presumptively associated with exposure to herbicides, and was noted to have skin eruptions and a skin problem after service, service connection for chloracne is granted.  

III.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In October 2013, the Veteran at the hearing before the undersigned Veterans Law Judge stated that a withdrawal of the issue of the evaluation assigned for prostate cancer is requested.  A transcript of that hearing is of record.  Because the Veteran's statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal of the appeal of the issue of whether the evaluation assigned for prostate cancer of 100 percent disabling, effective April 17, 2009, and 60 percent disabling, effective June 17, 2009, was proper.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the appellant has withdrawn the appeal of the issue of whether the evaluation assigned for prostate cancer of 100 percent disabling, effective April 17, 2009, and 60 percent disabling, effective June 17, 2009, was proper and, hence, there remain no allegations of errors of fact or law for appellate consideration in regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of whether the evaluation assigned for prostate cancer of 100 percent disabling, effective April 17, 2009, and 60 percent disabling, effective June 17, 2009, was proper and it is dismissed.


ORDER

The application to reopen the claim of entitlement to service connection for a skin disorder is granted. 

Service connection for a skin disorder to include chloracne, to include due to herbicide exposure, is granted.

The appeal of the issue of whether the evaluation assigned for prostate cancer of 100 percent disabling, effective April 17, 2009, and 60 percent disabling, effective June 17, 2009, was proper, is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


